DETAILED CORRESPONDENCE

Applicant’s amendment and response received on 3/17/21 has been entered. Claims 23-26 have been canceled and new claims 27-32 have been added. Claims 1-22, and 27-32 are now pending and under examination in the instant application. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/17/21 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and initialed and signed copy of the 1449 is attached to this action. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 and 27-32 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 21 have been amended to recite the limitation, “wherein said CD62L-positive Type I human NKT cells comprise the majority of cells in said composition” (claim 1), or wherein said genetically modified CD62L-positive Type I human NKT cells “ are a majority of cells in said composition” (claim 21). The phrase “a majority of” is a subjective quantitative term. The specification does not actually recite the phrase “a majority of” in reference to the number of CD62L positive NKT cells present in a pharmaceutical composition or provide any definition of what amount or percentage of cells in a cell composition need to be CD62L-positive Type I human NKT cells in order to be considered the “majority” of cells in a composition. Applicant’s response indicates that support for their amendments can be found in paragraphs 4, 10, 17, 21, 80, 81, 84, and 112. However, none of these paragraphs reference a compositions comprising a “majority” of CD62L-positive Type I human NKT cells. Instead, many of these paragraphs reference enriching for or enrichment of CD62L-positive Type I human NKT using magnetic selection or stimulation with cytokines. However, there is no guidance provided in these paragraphs as to what amount or percentage of cells within population must be CD62L-positive Type I human NKT to be considered a “majority”. The dictionary definition of the term “majority”, which according to the Cambridge Dictionary means, “ the larger number or part of something”, does not help to refine what number of cells would qualify as a “majority” in a pharmaceutical composition as claimed (Cambridge Dictionary, https://dictionary.cambridge. org/us/dictionary/english/majority, definition of “majority”).  For example, using the Cambridge dictionary definition, it is possible that a majority of cells in a mixed population would encompass the cell population that is larger than the others, where the largest cell population could be 20 or 30% of the total population, as opposed to other cell populations present in composition which constitute individually less than 20 or 30%. As such, the metes and bounds of the claimed compositions cannot be determined. 
In the interests of compact prosecution, the claimed pharmaceutical compositions have been given their broadest interpretation as encompassing cell compositions which have been enriched or selected for CD62L-positive Type I human NKT over other cell types including other NKT cell subtypes which are not CD62L positive.

The rejection of Claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness based on insufficient antecedent basis for “the spacer” has been withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 102


Amended and new claims 1-4 and 21-22, and 27-32 remain or are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/051247 (April 9, 2015), hereafter referred to as Webb et al. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
 The claims as amended now recite a pharmaceutical compositions comprising a plurality of genetically modified CD62L+ Type I human NKT cells, where the CD62L-positive Type I human NKT cells comprise a “majority” of the cells within the pharmaceutical composition. While Webb et al. provides motivation to enrich for a subpopulation of CD4+ NKT cells which include cells expressing CD62L, Webb et al. does not actually describe a compositions or pharmaceutical composition of cells in which the largest number of cells in the composition or the largest subpopulation of cells in the composition are CD62L-positive Type I human NKT cells. 
The applicant argues that Webb et al. does not actually disclose NKT cells genetically modified to express a CAR, or the enrichment of CD62L+ NKT cells. The applicant argues that Webb et al. teaches away from genetically modifying the NKT cells with TCR because endogenous TCR protein can reduce their effectiveness, and that the reference to genetic modification with a CAR refers to modifying aAPCs not NKT cells. The applicant further argues that Webb et al., while identifying CD62L+ as a marker among other NKT cell markers, provides not teaching or motivation to select NKT cells expressing this specific protein. 
In response, it is first noted that Webb et al. on page 14 teaches, “ Autologous tumor-specific cells can directly induce tumor shrinkage in vivo but a limitation of this approach is that patients must have preexisting tumor-reactive cells, and these are difficult to identify in non-melanoma malignancies. To overcome this limitation, T cell receptor (TCR) gene transfer or chimeric antigen receptors can be utilized in the present methods or with the present aAPCs” (Webb et al., page 14, lines 10-14). In this passage, it is clear that either the NKTs of Webb’s methods or the aAPCs can be genetically modified with a CAR. Second, anticipation does not require the actual creation or reduction to practice of the prior art subject matter; anticipation requires only an enabling disclosure. In re Donohue, 766 F.2d 531, 533 [226 USPQ 619] (Fed. Cir. 1985). A reference may enable one of skill in the art to make and use a compound even if the author or inventor did not actually make or reduce to practice that subject matter. Bristol-Myers, 246 F.3d at 1379; see also In re Donohue, 766 F.2d at 533. Thus, there is no requirement that Webb et al. actually exemplify expression of a CAR in their disclosed NKT cells population. The fact that Webb et al. teaches to make such a modification is sufficient to establish anticipation. 
Second, in regards to Webb allegedly teaching away from genetic modifications because of concerns with endogenous TCR present on the NKT cells, it is noted that these concerns are specific to genetically modification with a heterologous TCR due to potential mispairing between the heterologous TCR chains and the chains of the endogenous TCR. This issue is not relevant to CAR, as CAR molecules do not have TCR alpha or beta chains and cannot interact with endogenous TCR. 
Third, regarding enrichment of CD62L+ Type I NKT cells, while Webb et al. clearly teaches that CD62L is present on at least 20% of CD4+ human Type I CD1d V24+ NKT cells (Webb et al., page 13, Table I), applicant is correct that Webb et al. does not specifically teach to enrich this population to arrive at a cell composition where the “majority” of cells are CD62L Type I NKT cells. While it is not clear what percent of CD62L+ Type I NKT cells must be present in a population of cells to be considered a “majority”, Webb et al. does not specifically teach to isolate NKT cells based on CD62L+ expression. However, Webb et al. does teach a specific method of stimulating and expanding a population of human Type I NKT cells which is identical to that disclosed in applicant’s specification. Specifically, Webb et al. teaches isolation of NKT cells from human PBMC, stimulation with alphaGalCer and expansion in culture with IL-2 for at least 14-28 days (Webb et al., pages 19-20). Webb et al. teaches after two rounds of expansion it was possible to obtain greater than 1X10-7 Type I NKT cells and up to at least 5X10-8 Type I NKT cells (Webb et al., page 20, Table I). According to applicant’s specification, Figure 1A, human PBMC derived NKT cells stimulated and cultured under the same conditions as taught by Heczey et al. generated an NKT cell compositions comprising 64.5% CD62L+ V24+ NKT cells. Applying this percentage to the expanded Type I NKT cells taught by Webb et al., this would translate to a cell composition comprising at least 3 X10-7 human CD62L+ Type I NKT cells. Thus, by stimulating NKT cells derived from human PBMCx with alphaGalCer followed by expansion in culture with IL-2 for 14-21 days, Webb et al. inherently produced the same population of cells as claimed. 
Applicant is reminded that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
The applicant is further reminded that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

Amended and new claims 1, 3-6, 8, 10-19, 21-22, and 27-32 remain or are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Heczey et al. (2014) Blood, Vol. 124(18), 2824-2833. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
It is noted that applicant states in their response that a Declaration by Leonid Metelitsa et al. has been submitted to establish that Heczey is disqualifed as prior art under the 102(b)(1)(A) exception. However, no such Declaration was received in the submission made on 3/17/21. As such, Heczey et al. continues to qualify under 102(a)(1) as prior art. 
In regards to the number of CD62L positive cells present in the pharmaceutical compositions taught by Heczey et al., while Heczey et al. does not disclose the CD62L expression levels of their NKT cell populations, Heczey et al. uses the exact same stimulation and expansion method for human NKT cells disclosed in applicant’s specification. Specifically, isolation of NKT cells from human PBMCx, stimulation with alphaGalCer and expansion in culture with IL-2 for 14-21 days (Heczey et al., Figure 1). According to applicant’s specification, Figure 1A, human PBMC derived NKT cells stimulated and cultured under the same conditions as taught by Heczey et al. generated an NKT cell compositions comprising 64.5% CD62L+ V24+ NKT cells. Thus, by stimulating NKT cells derived from human PBMCx with alphaGalCer followed by expansion in culture with IL-2 for 14-21 days, Heczey et al. inherently produced the same population of cells as claimed. 
Applicant is reminded that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
The applicant is further reminded that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

The rejection of claims 1, 3, 5-8, 13-19, and 21-22 under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent Application Publication 2017/0183407 (2017), hereafter referred to as Cooper et al., with an effective filing date of 2/14/14, is withdrawn in view of applicant’s amendments to the claims which now recite that the cells comprise a plurality of CD62L-positive Type I human NKT cells. 

Claim Rejections - 35 USC § 103

The rejection of claims 1-6, 8, 10-19, 21-23, and 25-26, under 35 U.S.C. 103 as being unpatentable over Werner et al. (2011) BMC Immunology, Vol. 12:26, pages 1-11 in view of WO 2015/051247 (April 9, 2015), hereafter referred to as Webb et al., and Heczey et al. (2014) Blood, Vol. 124(18), 2824-2833, is withdrawn in view of applicant’s amendments to the claims and arguments. Note that rejections of the claims over Webb et al. and Heczey et al. separately under 35 U.S.C. 102 have been maintained above. 
Applicant’s argument concerning the teachings of Werner et al. have been found persuasive. The applicant has provided a number of supporting references (Pellici et al. and Hammond et al., of record) which demonstrate that the DX5+ CD3 NKT cells taught by Werner et al. are likely not CD1d-dependent Type I NKT cells.   
Also made of note-the applicant has argued that Heczey et al. is not prior art under the 102(b)(1)(A) exception and states that a Declaration by Leonid Metelitsa et al. has been submitted to establish that Heczey is applicant’s own work. However, no such Declaration was received in the submission made on 3/17/21. As such, Heczey et al. continues to qualify as prior art under 35 U.S.C. 102(a)(1), as Heczey et al. list a number of authors who are not inventors of the instant application. 

The rejection of claims 7, 9, 20, and 24 under 35 U.S.C. 103 as being unpatentable over Werner et al. (2011) BMC Immunology, Vol. 12:26, pages 1-11, in view of WO 2015/051247 (April 9, 2015), hereafter referred to as Webb et al., and Heczey et al. (2014) Blood, Vol. 124(18), 2824-2833, as applied to claims 1-6, 8, 10-19, 21-23, and 25-26 above, and further in view of U.S. Patent Application Publication 2017/0183407 (2017), hereafter referred to as Cooper et al., with an effective filing date of 2/14/14, and U.S. Patent Application Publication 2014/0322216 (2014), hereafter referred to as Kaplan et al., is withdrawn in view of applicant’s cancelation of claim 24 and applicant’s amendments to the pending claims and arguments, see above, and further in view of new grounds of rejection of claims 7, 9, and 20 set forth below.

Amended claims 5-20 are newly rejected under 35 U.S.C. 103 as being unpatentable over Webb et al., in view of U.S. Patent Application Publication 2017/0183407 (2017), hereafter referred to as Cooper et al., with an effective filing date of 2/14/14, and U.S. Patent Application Publication 2014/0322216 (2014), hereafter referred to as Kaplan et al.
Webb et al. teaches methods for producing populations of human Type I NKT cells useful for cancer immunotherapy. Webb et al. teaches that the ex vivo expanded stimulated NKT cells can be administered to patient for immunotherapy of cancer, such as treatment of a tumor or metastatic tumors (Webb et al., pages 8 and 10).  Webb et al. teaches that CD62L is present on at least 20% of CD4+ human Type I CD1d V24+ NKT cells (Webb et al., page 13, Table I). While Webb et al. does not specifically teach to enrich this population to arrive at a cell composition where the “majority” of cells are CD62L Type I NKT cells- note that it is not clear what percent of CD62L+ Type I NKT cells must be present in a population of cells to be considered a “majority”- Webb et al. does teach a specific method of stimulating and expanding a population of human Type I NKT cells which is identical to that disclosed in applicant’s specification. Specifically, Webb et al. teaches isolation of NKT cells from human PBMC, stimulation with alphaGalCer and expansion in culture with IL-2 for at least 14-28 days (Webb et al., pages 19-20). Webb et al. teaches after two rounds of expansion it was possible to obtain greater than 1X10-7 Type I NKT cells and up to at least 5X10-8 Type I NKT cells (Webb et al., page 20, Table I). According to applicant’s specification, Figure 1A, human PBMC derived NKT cells stimulated and cultured under the same conditions as taught by Heczey et al. generated an NKT cell compositions comprising 64.5% CD62L+ V24+ NKT cells. Applying this percentage to the expanded Type I NKT cells taught by Webb et al., this would translate to a cell composition comprising at least 3 X10-7 human CD62L+ Type I NKT cells. Thus, by stimulating NKT cells derived from human PBMC with alphaGalCer followed by expansion in culture with IL-2 for 14-21 days, Webb et al. inherently produced the same population of cells as claimed. 
Applicant is reminded that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
The applicant is further reminded that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Furthermore, reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. 186 USPQ 80 (CCPA). As stated in MPEP 2112, The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or  103."The inherent teaching of a prior art reference, a question of fact, arises both in the  context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769,775 (Fed. Cir. 1983). 
	Webb et al. on page 14 further teaches, “ Autologous tumor-specific cells can directly induce tumor shrinkage in vivo but a limitation of this approach is that patients must have preexisting tumor-reactive cells, and these are difficult to identify in non-melanoma malignancies. To overcome this limitation, T cell receptor (TCR) gene transfer or chimeric antigen receptors can be utilized in the present methods or with the present aAPCs” (Webb et al., page 14, lines 10-14). In this passage, it is clear that either the NKTs of Webb’s methods or the aAPCs can be genetically modified with a CAR.
Webb et al. differs from the products set forth in claims 7, 9, and 20 by not teaching the genetic modification of human Type I NKT cells with specific CAR. However, at the time of filing Cooper et al. teaches to make NKT cells comprising a vector encoding a CAR comprising an ScFv operably linked to a CD8hinge, CD8 transmembrane, a 4-1BB endodomain and CD3zeta endodomain (Cooper et al., paragraph 14 and Figure 3). Cooper et al. further teaches that the scFV is specific for CD19 or GD2, or is specifically an FMC-63 ScFv (Cooper et al., Table I and Table 2, and paragraph 14). Kaplan et al. further supplements Cooper et al. by teaching CAR comprising an scFV for the hepatocellular carcinoma specific antigen GPC-3 (Cooper et al., claims). Kaplan et al. further teaches that hinge regions suitable for CAR include immunoglobulin hinge regions (Kaplan et al., paragraph 146). Thus, in view of the teachings to make NKT cells expressing a CAR useful for cancer therapy provided by Webb et al., and the teachings of Cooper et al. and Kaplan et al. for specific CAR useful in cancer therapy, it would have been prima facie obvious to the skilled artisan at the time of filing to make a genetically modified population of human Type I NKT cells according to the methods set forth by Webb et al., which inherently express at least 60% CD62L, and further comprising a construct encoding a CAR specific for CD19, GD2, or GPC-3, including a specific CAR comprising an FMC-63 ScFv connected to an IgG1 hinge region, a transmembrane domain from CD8alpha, and endodomain sequences from 4-1BB and CD3zeta as taught by Cooper et al. and Kaplan et al., with a reasonable expectation of success. 

Double Patenting

Pending and new claims 1-22 and 27-32 remain or are newly subject to provisional rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 6-7, 10-20, 23-26, and 30-42 currently pending in copending Application No. 15/135,453, hereafter referred to as the ‘453 application. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The applicant requests that the rejection be held in abeyance until the indication of allowable subject matter. However, the instant rejection may not be held in abeyance. As set forth in MPEP 804, only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (MPEP 804 (B)(1)). 
Thus, since a terminal disclaimer has not been filed and since the applicant has not traversed the grounds of rejection, the rejection of record stands. 

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633